 



Exhibit 10.1
Summary of Fiscal 2007 Target Short-Term Incentive Percentages for the
Named Executive Officers of Lennox International Inc.
     On December 8, 2006, the Board of Directors of Lennox International Inc.
(the “Company”), upon recommendation of the Company’s Compensation Committee,
established target short-term incentive percentages for each of Robert E.
Schjerven, the Company’s Chief Executive Officer, Harry J. Ashenhurst, Ph.D.,
the Company’s Executive Vice President and Chief Administrative Officer, Scott
J. Boxer, the Company’s Executive Vice President and President and Chief
Operating Officer of Service Experts Inc. and Susan K. Carter, the Company’s
Executive Vice President and Chief Financial Officer, ranging from 70% to 110%
of the named executive officer’s annual base salary based on performance metrics
comprised of net income and cash flow. For named executive officers that are
also Presidents of a business segment, 50% of such executive officer’s target
will be based on his business segment’s results and 50% will be based on
aggregate results of the Company. 50% of the target payment may be achieved with
the defined threshold performance and up to 150% of the target payment may be
achieved with the defined maximum performance. In addition, for performance
above the maximum level, each business segment may select, among specified
performance metrics, one performance metric to function as a multiplier of 1.0
to 1.5 of the incentive payment as determined by the other metrics, resulting in
a potential payment of up to 225% of the target payment.

 